                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JASON DUANE EMERY                                                                   PLAINTIFF
ADC #510514

v.                            Case No. 4:18-cv-00636-KGB

STITH, SATP Supervisor,
Wrightsville Unit, et al.,                                                         DEFENDANT

                                          JUDGMENT

       Consistent with the Order entered on this day, it is considered, ordered, and adjudged that

this case is hereby dismissed without prejudice. The relief requested is denied.

       So adjudged this 29th day of August 2019.



                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
